Detailed Action
	This action is responsive to an original application filed on 12/11/2019 with acknowledgement that this application is a 371 of PCT/IB2018/054229 and claims a priority date of 6/13/2017 to foreign application IN201741020629.
	Claims 1-11 are currently pending.  Claims 1 and 9 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed on November 16, 2022 is acknowledged.  One page of amended abstract and three pages of amended claims were received on 11/16/2022.  The abstract has been amended such that it is no longer objected to.
	Claim 8 has been amended.  Claim 8 has been amended such that it is no longer rejected under 35 U.S.C. 112(b). 

Election/Restrictions
Applicant’s election without traverse of Post Position Species I (Fig. 2A) in the reply filed on 7/11/2022 is acknowledged.
Claim 7 (Fig. 2B) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
The “first fluid supplying apparatus” in Claims 4 and 9-10.
The “second fluid supplying apparatus” in Claims 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The “first fluid supplying apparatus” in Claims 4 and 9-10 and “second fluid supplying apparatus in Claims 9 and 11 correspond to the disclosure in Page 11 Lines 26-29 which states, "The  injector (50) may be positioned between an air-inlet chamber (20) and a combustion chamber (21), with a first fluid supplying apparatus (150) configured to supply the first fluid, and a second fluid supplying apparatus (200) configured to supply the second fluid to the injector (100).”  Furthermore, in Fig. 5 the first fluid supplying apparatus 150 and second fluid supplying apparatus 200 both appear to be shown as tube structures.  Based on the disclosure and the claims as a whole the examiner interprets the “first fluid supplying apparatus” in Claims 4 and 9-10 and the “second fluid supplying apparatus” in Claims 9 and 11 to be both be tube structures and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2001/0042703 A1 to Ito et al. (“Ito”) in view of US Patent 6,098,897 to Lockwood (“Lockwood”).
As to Claim 1, Ito discloses an injector for dispensing an effervescent fluid (Fig. 2A #50 “feed oil injector”, See Paragraph 0031 disclosing that a bubbly froth can be dispensed), comprising: 
	a first lance (See Annotated Fig. 2A, the first lance is made up of #52 and #54) provisioned with at least one first inlet port (See Annotated Fig. 2A, there are two first inlet ports #68), to receive a first fluid (Per Paragraph 0004 the first fluid can be steam); 
	a second lance (Fig. 2A #12), the second lance is provisioned with at least one second inlet port (See Annotated Fig. 2A, a single second inlet port is located at #28), to receive a second fluid (Per Paragraph 0033 the second fluid is oil); and 
	a tube member (Fig. 2A #22 “sparger”) disposable within the second lance to receive the first fluid at one end and sealed at another end (See Paragraph 0033 disclosing that steam is received by #22, See Annotated Fig. 2A showing that the tube member is sealed at a second end), wherein the tube member is provisioned with at least one recess (See Fig. 2A, there are multiple recesses #24) for the first fluid in the tube member to mix with the second fluid of the second lance and form the effervescent fluid (See Paragraphs 0033 and 0037), and 
	dispense the effervescent fluid through at least one of a first exit port of the first lance and a second exit port of the second lance (See Annotated Fig. 2A, which shows the effervescent fluid being dispensed through the first exit port and the second exit port).
	Regarding Claim 1, Ito does not disclose wherein the second lance is coaxially disposed within the first lance (See Annotated Fig. 2A and Paragraph 0032, the second lance is fastened to the first lance such that the second lance is coaxial to the first lance, but the fastening mechanism is not shown in any figures and the second lance is not shown disposed within the first lance).
	However,  Lockwood discloses an injector for dispensing a fluid comprising a second lance that is coaxially disposed within a first lance (See Fig. 5 and Col. 6 Lines 10-14 and Col. 9 Lines 1-5, the second lance #73 is coaxially disposed with the first lance #72 when secured via threads).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of Ito such that the second lance is coaxially disposed within the first lance via fastening threads, as taught by Lockwood for the purpose of using a known technique to secure the second lance to the first lance (See Col. 6 Lines 10-14).  
As to Claim 2, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the at least one first inlet port is positioned about a transverse plane of the first lance (See Annotated Fig. 2A), and is configured to perpendicularly extend along the transverse plane (See Annotated Fig. 2A, portions of the first inlet ports are perpendicular to axis A1 and extend along the transverse plane and axis A3).
As to Claim 3, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the at least one second inlet port is configured to perpendicularly extend from the second lance, about an axial axis of the second lance (See Annotated Fig. 2A, the second inlet port extends about axis A1, which is perpendicular to axis A2).
As to Claim 4, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the at least one first inlet port of the first lance and the tube member are connectable with a first fluid supplying apparatus, to receive the first fluid (See Paragraph 0036 disclosing that a portion of steam is supplied to the tube member and a portion of steam is supplied to the first lance, thus the first fluid is understood to be provided from a first fluid supplying apparatus equivalent to a tube that dispenses the steam and connects to the first inlet ports and the tube member).
As to Claim 5, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the first fluid conveyed through the first lance is configured to propel the effervescent fluid, via the first exit port (See Annotated Fig. 2A and Paragraph 0037).
As to Claim 6, in reference to the injector of Ito in view of Lockwood as applied to Claim 2 above, Ito further discloses wherein the at least one first inlet port includes a first port and a second port, positioned on an axial axis (See Annotated Fig. 2A showing first inlet port B and first inlet port A positioned on axis A3).
As to Claim 8, in reference to the injector of Ito in view of Lockwood as applied to Claim 1 above, Ito further discloses wherein the tube member is coupled to the second lance at a first end (See Annotated Fig. 2A0, which is projected outwardly from the second lance (See Annotated Fig. 2A), and a second end is adapted to be positioned proximal to the second exit port (See Annotated Fig. 2A, the second end is positioned closer to the second exit port than it is to a rear of the second lance, thus the second end is positioned proximal to the second exit port).
As to Claim 9, Ito discloses a fluid injector system (See Fig. 4), comprising: 
a first fluid supplying apparatus configured to supply a first fluid (See Paragraph 0036 disclosing that a portion of steam is supplied to the tube member and a portion of steam is supplied to the first lance, thus the first fluid, which is steam, is understood to be provided from a first fluid supplying apparatus equivalent to a tube that dispenses the steam); 
a second fluid supplying apparatus configured to supply a second fluid (See Paragraph 0033 disclosing that oil is provided to #22, thus the second fluid, which is oil, is understood to be provided from a second fluid supplying apparatus equivalent to a tube that dispenses the oil); and 
an injector (Fig. 2A #50 “feed oil injector”) coupled to the first fluid supplying apparatus and the second fluid supplying apparatus, for dispensing an effervescent fluid (See Paragraph 0031 disclosing that a bubbly froth can be dispensed), comprising: 
	a first lance (See Annotated Fig. 2A, the first lance is made up of #52 and #54) provisioned with at least one first inlet port (See Annotated Fig. 2A, there are two first inlet ports #68), to receive a first fluid (Per Paragraph 0004 the first fluid can be steam); 
	a second lance (Fig. 2A #12) provisioned with at least one second inlet port (See Annotated Fig. 2A, a single second inlet port is located at #28), to receive a second fluid (Per Paragraph 0033 the second fluid is oil); and 
	a tube member (Fig. 2A #22 “sparger”) disposable within the second lance to receive the first fluid at one end and sealed at another end (See Paragraph 0033 disclosing that steam is received by #22, See Annotated Fig. 2A showing that the tube member is sealed at a second end), wherein the tube member is provisioned with at least one recess (See Fig. 2A, there are multiple recesses #24) for the first fluid in the tube member to mix with the second fluid of the second lance and form the effervescent fluid (See Paragraphs 0033 and 0037), and 
	dispense the effervescent fluid through at least one of a first exit port of the first lance and a second exit port of the second lance (See Annotated Fig. 2A, which shows the effervescent fluid being dispensed through the first exit port and the second exit port).
	Regarding Claim 9, Ito does not disclose wherein the second lance is coaxially disposed within the first lance (See Annotated Fig. 2A and Paragraph 0032, the second lance is fastened to the first lance such that the second lance is coaxial to the first lance, but the fastening mechanism is not shown in any figures and the second lance is not shown disposed within the first lance).
	However,  Lockwood discloses an injector for dispensing a fluid comprising a second lance that is coaxially disposed within a first lance (See Fig. 5 and Col. 6 Lines 10-14 and Col. 9 Lines 1-5, the second lance #73 is coaxially disposed with the first lance #72 when secured via threads).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of Ito such that the second lance is coaxially disposed within the first lance via fastening threads, as taught by Lockwood for the purpose of using a known technique to secure the second lance to the first lance (See Col. 6 Lines 10-14).  
As to Claim 10, in reference to the system of Ito in view of Lockwood as applied to Claim 9 above, Ito further discloses wherein the at least one first inlet port is positioned about a transverse plane of the first lance (See Annotated Fig. 2A), and is configured to perpendicularly extend along the transverse plane to connect with the first fluid supplying apparatus (See Annotated Fig. 2A, portions of the first inlet ports are perpendicular to axis A1 and extend along the transverse plane and axis A3).
As to Claim 11, in reference to the system of Ito in view of Lockwood as applied to Claim 9 above, Ito further discloses wherein the at least one second inlet port is configured to perpendicularly extend from the second lance, about an axial axis of the second lance, to connect with the second fluid supplying apparatus (See Annotated Fig. 2A, the second inlet port extends about axis A1, which is perpendicular to axis A2).


    PNG
    media_image1.png
    626
    959
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
In regards to Claims 1 and 9, applicant argues that Ito suggests utilizing hot steam to increase surface area of the liquid in the first stage and then the liquid is further atomized by the fast-moving steam at the exit, which is different from the present application which may not required hot steam or heat exchangers to produce atomized spray.  This argument is not found persuasive because regardless of the differences between Ito and the claimed invention, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Examiner notes that regardless of how the injector of Ito functions, Ito discloses the claimed structural limitations as noted above. 
	Regarding Claims 1 and 9, applicant also argues that the teachings of Lockwood cannot be combined with those of Ito to render the claimed aspect of the present application to be obvious to one of ordinary skill in the art, since Lockwood suggests that the liquid conduit fluidly connects the liquid chamber with the mixing tube so that liquid from the liquid conduit can be entrained in the gas flow for discharging a mixture of gas and partially atomized liquid from the tube and the exit gap has several successive shear steps which contact the mixture as it flows through the gap to fully atomize the liquid as the mixture is being discharged.  Applicant further states that there is no effervescent fluid being produced by Ito and that a combination of Ito and Lockwood would be a hindsight approach based on the configuration of the injector claimed in the present application.  This argument is not found persuasive, because Ito and Lockwood are both injectors that are used for atomizing liquid mixed with gas, therefore one of ordinary skill in the art would look to the teachings of Lockwood to modify the injector of Ito.  Examiner further notes that Lockwood is relied upon only to modify the injector of Ito such that the second lance is coaxially disposed within the first lance via fastening threads for the purpose of using a known technique to secure the second lance to the first lance (See Lockwood Col. 6 Lines 10-14) and that other details of how Lockwood atomizes liquid with gas are not relevant to such a modification.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
November 29, 2022
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 30, 2022